Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/21 and 02/26/21
have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1, 20, 22, 24-26, 28-33, and 37-41) in the reply filed on 09/13/22 is acknowledged.
Invention II (Claims 2, 18, and 19), Invention III (Claims 3 and 4), and Invention IV (Claims 6, 8, 9, and 11) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, method, and method, respectively, for there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “the group of the barrier portion and the access portion”. There is insufficient antecedent basis for this limitation in the claim. The term “the group of the barrier portion and the access portion” is not mentioned previous to this claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 20, 22, 24-26, 28, 32, 33, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Reghabi (U.S. Patent Application Publication 2003/0220552 A1) and in further view of Laster (U.S. Patent Application Publication 2013/0144144 A1).
Regarding claim 1, Reghabi teaches an implantable access chamber [fig. 1] configured to be inserted into tissue of a subject and for use with a sensor [fig. 1, element 100] configured to sense at least one analyte of interstitial fluid of the subject [par. 8, 9, 45], the implantable access chamber comprising: a barrier portion [fig. 2, element 12] defining a cavity [fig. 2, element 14] and being comprised of a material permeable to the interstitial fluid [par. 8, 45] and occlusive to cells of the subject [par. 8, 38, 45], the barrier portion being formed as a monolithic structure [fig. 2, element 12] and wherein the implantable access chamber further comprises an access portion secured to the barrier portion [fig. 1, element 16; par. 8, 36, 44]. 
However, Reghabi does not teach the access portion operable to be self- sealing.
Laster teaches the access portion operable to be self- sealing [par. 186].   
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Reghabi, to incorporate the access portion operable to be self- sealing, for preventing fluid from escaping or filling the reservoir before it is needed, as evidence by Laster [par. 186].
Regarding claim 20, Reghabi further teaches the barrier portion comprising a sampling site [fig. 4, element 422] for sampling the interstitial fluid contained therein [par. 48].
Regarding claim 22, Reghabi further teaches wherein the cavity is accessible via the sampling site using electromagnetic energy [par. 10, 38].
Regarding claim 24, Reghabi does not teach the implantable access chamber further comprising a sampling reservoir arranged within the cavity and accessible via the sampling site, the sampling reservoir being configured to be in fluid communication with interstitial fluid that permeates the barrier portion. 
Laster teaches the implantable access chamber further comprising a sampling reservoir arranged within the cavity and accessible via the sampling site, the sampling reservoir being configured to be in fluid communication with interstitial fluid that permeates the barrier portion [par. 104, 132].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Reghabi, to incorporate the implantable access chamber further comprising a sampling reservoir arranged within the cavity and accessible via the sampling site, the sampling reservoir being configured to be in fluid communication with interstitial fluid that permeates the barrier portion, for enabling the flow of desired biological fluid into the cavity, as evidence by Laster [par. 134].
Regarding claim 25, Reghabi does not teach the barrier portion being more occlusive than walls of the sampling reservoir.
Although Laster does not explicitly teach the barrier portion being more occlusive than walls of the sampling reservoir, this would be obvious to a person having ordinary skill in the art when the invention was filed since Laster also suggests the purpose of the reservoir is to enable the flow of the desired biological fluid [par. 132]. Accordingly, enabling specific biological fluid would in turn require the walls of the reservoir to be less occlusive, which would involve only routine skill in the art.  
Regarding claim 26, Reghabi further teaches a sensor arranged at least partially within the cavity [fig. 2, element 102; par. 39].
Regarding claim 28, Reghabi further teaches the implantable access chamber further comprising a lead terminating in the cavity and exiting the cavity via an access portion of the implantable access chamber, the lead being configured to couple the sensor to another device [fig. 1, element 104; par. 40].
Regarding claim 32, Reghabi further teaches the barrier portion is comprised of a material occlusive to molecules that exceed a threshold molecular weight [par. 8, 38, 45; Examiner notes that Reghabi teaches the barrier is occlusive to specific molecules].
Regarding claim 33, Reghabi further teaches the implantable access chamber further comprises an access portion [par. 8, 36, 44].
However, Reghabi does not teach the access portion comprises an annulus forming an aperture and a self-sealing member within the aperture.
Laster teaches the access portion comprises an annulus forming an aperture [fig. 9; par. 224].
Although Laster does not explicitly teach a self-sealing member within the aperture, this would be obvious to a person having ordinary skill in the art when the invention was filed since Laster also suggests an aperture [fig. 9; par. 224] and the access portion is self-sealing [see par. 186]. Therefore, the addition of a self-sealing aperture, would involve only routine skill in the art.  
Regarding claim 37, Reghabi further teaches the implantable access chamber further comprising a photo-luminescent receptor arranged in the cavity [par. 40].
Regarding claim 38, Reghabi further teaches the implantable access chamber further comprising a coating arranged on an outer surface of the barrier portion, wherein the coating is configured to reduce biochemical accumulation on the outer surface of the barrier portion [outer vascularizing membrane par. 45].
Regarding claim 39, Reghabi further teaches the coating is at least one of: solid polyurethane coating and CBAS TM [outer vascularizing membrane par. 45].
Regarding claim 40, Reghabi further teaches the implantable access chamber further comprising an active therapeutic agent [par. 56].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Reghabi and Laster and in further view of Rebec (U.S. Patent Application Publication 2013/0217983 A1).
Regarding claim 29, Reghabi teaches an implantable access chamber, as disclosed above.
However, Reghabi does not teach the sensor being printed on a surface of the cavity.
Rebec teaches the sensor being printed on a surface of the cavity [par. 81].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Reghabi, to incorporate the sensor being printed on a surface of the cavity, as printing is a well-known method for depositing sensors, as evidence by Rebec [par. 81].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Reghabi and Laster and in further view of Colvin (U.S. Patent Number 6330464 B1).
	Regarding claim 30, Reghabi teaches an implantable access chamber, as disclosed above.
	However, Reghabi does not teach the implantable access chamber further comprising a stabilizing flange extending from the barrier portion, the stabilizing flange being comprised of a material configured to encourage greater tissue ingrowth into the stabilizing flange than at least a portion of the barrier portion.
	Colvin teaches the implantable access chamber further comprising a stabilizing flange extending from the barrier portion, the stabilizing flange being comprised of a material configured to encourage greater tissue ingrowth into the stabilizing flange than at least a portion of the barrier portion [col. 30: lines 23-67; col. 31: lines 1-30].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Reghabi, to incorporate the implantable access chamber further comprising a stabilizing flange extending from the barrier portion, the stabilizing flange being comprised of a material configured to encourage greater tissue ingrowth into the stabilizing flange than at least a portion of the barrier portion, for providing support to hold the sensor in place in the proper position, as well as, promoting ingrowth to provide further support to hold the sensor in place, as evidence by Colvin [col. 30: lines 23-67; col. 31: lines 1-30].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Reghabi and Laster and in further view of Newman (U.S. Patent Application Publication 2018/0116551 A1).
Regarding claim 31, Reghabi teaches an implantable access chamber, as disclosed above. 
However, Reghabi does not teach at least a portion of the implantable access chamber is comprised of a ferromagnetic material.
Newman teaches at least a portion of the implantable access chamber is comprised of a ferromagnetic material [par. 199].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Reghabi, to incorporate at least a portion of the implantable access chamber is comprised of a ferromagnetic material, for enabling alignment of the needle to the implantation site, as evidence by Newman [par. 199].

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Reghabi and Laster and in further view of Lilburn (U.S. Patent Application Publication 2010/0191319 A1).
Regarding claim 41, Reghabi teaches an implantable access chamber, as disclosed above. 
However, Reghabi does not teach the active therapeutic agent comprising at least one of: dexamethasone and vascular endothelial growth factor.
Lilburn teaches the active therapeutic agent comprising at least one of: dexamethasone and vascular endothelial growth factor [par. 77].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Reghabi, to incorporate the active therapeutic agent comprising at least one of: dexamethasone and vascular endothelial growth factor, for providing a known anti-thrombogenic agent, as evidence by Lilburn [par. 77].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791